PER CURIAM.
This is a proceeding by quo warranto to determine the de jure existence of a de facto irrigation district. Certain bondholders of the district were allowed to intervene against the people, and have appealed from a judgment declaring the organization illegal. The people now move to dismiss the appeal upon the ground that the interveners have no interest, there being no judgment against them. The motion involves the whole merits of- the case as presented on the part of the appellants by their intervention in the superior court and by their appeal. Want of merit in an appeal is not a ground for dismissing it. Motion denied.